United States Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended May 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 252,690,680 Unrealized Gain (Loss) on Market Value of Futures 426,317,390 Interest Income 506,676 ETF Transaction Fees 34,000 Total Income (Loss) $ 679,548,746 Expenses Investment Advisory Fee $ 1,101,315 Brokerage Commissions 299,629 Tax Reporting Fees 265,205 SEC & FINRA Registration Expense 179,800 Legal Fees 173,453 NYMEX License Fee 59,214 Non-interested Directors' Fees and Expenses 16,427 Audit Fees 13,589 Prepaid Insurance Expense 9,821 Total Expenses $ 2,118,453 Net Gain (Loss) $ 677,430,293 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 5/1/09 $ 2,929,435,039 Additions (1,700,000 Units) 54,270,599 Withdrawals (28,900,000 Units) (937,998,519) Net Gain (Loss) 677,430,293 Net Asset Value End of Period $ 2,723,137,412 Net Asset Value Per Unit (75,000,000 Units) $ 36.31 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended May 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
